DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 are allowed.

The following is the reason for allowance of claim 1, pertinent arts do not alone or in combination disclose:  the gate electrode has a ring structure, which surrounds the channel semiconductor region, the source semiconductor region and the lightly doped drain region;
an upper surface of the gate electrode is aligned to an upper surface of the source semiconductor region; and a bottom surface of the gate electrode is lower than an interface of the lightly doped drain region and the drain semiconductor region; the gate dielectric layer is disposed between the gate electrode and an adjacent functional layer; the gate dielectric layer provides the isolation between the gate electrode and the source region, and the lightly doped drain region, and the drain semiconductor region; and the drain semiconductor region is connected to the drain electrode of the basic unit.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park (US Patent No. 8946670), Park (US Pub No. 20140239247), Crowder (US Pub No. 20100072455), Karda et al (US Pub Nol. 20150310905), Huo et al (US Pub No. 20150262995), Oh et al (USA Pub No. 20160300886).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895